Citation Nr: 1128152	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disorder (GERD) with hiatal hernia.

2.  Entitlement to service connection for a bilateral foot disability, to include heel spurs and plantar fasciitis.

3.  Entitlement to service connection for a bladder condition, to include urinary tract infection and incontinence.

4.  Entitlement to a temporary total evaluation because of treatment for service-connected fibromyalgia requiring convalescence. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 2002, with one year and three months additional prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs Regional Office in Columbia South Carolina, that continued a 10 percent evaluation for the Veteran's service-connected gastroesophageal reflux disorder with hiatal hernia, increased the evaluation of service-connected fibromyalgia with migraine headaches from 20 percent to 40 percent disabling, denied entitlement to a temporary 100 percent evaluation for convalescence under 38 C.F.R. § 4.30 for fibromyalgia with headaches, and denied entitlement to service connection for bilateral heel spurs, depression (claimed as stress/anxiety disorder), and overactive bladder (also claimed as bladder problems, incontinence, and urinary tract infection).  

The Veteran filed a notice of disagreement in October 2008 with the issues of a temporary 100 percent evaluation for treatment for fibromyalgia, an increased rating for gastroesophageal reflux disorder with hiatal hernia, and service connection for heel spurs, depression and anxiety, and a bladder condition.  The RO issued a statement of the case in May 2010, and the Veteran filed a substantive appeal in June 2010.  In October 2010, the RO granted entitlement to service connection for dysthemia (claimed as depression, anxiety and stress).

Because the assigned evaluation of the Veteran's gastroesophageal reflux disorder with hiatal hernia does not represent the maximum rating available, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2010, the Veteran's representative raised the issue of entitlement to a higher evaluation for service-connected fibromyalgia.  This issue is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a bilateral foot disability, to include heel spurs and plantar fasciitis, and a bladder condition, to include urinary tract infection and incontinence, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected gastroesophageal reflux disorder with hiatal hernia has been shown to be productive of heartburn, epigastric pain, scapular pain, arm pain, reflux and regurgitation of stomach contents, nausea, vomiting, and dysphagia; however, the medical evidence does not reveal that the disability is productive of considerable impairment of health.

2.  The competent medical evidence reflects that the Veteran did not require surgery, nor is there evidence of immobilization by cast, without surgery, of one major joint or more, in connection with her service-connected fibromyalgia.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for gastroesophageal reflux disorder with hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 7346 (2010).

2.  The criteria for a temporary total evaluation under 38 C.F.R. § 4.30 for treatment of fibromyalgia have not been met.  38 U.S.C.A. §§ 1155,  5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a January 2008 letter, sent prior to the initial unfavorable AOJ decision, and a November 2008 letter advised the Veteran of the evidence and information necessary to substantiate her claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  The letters also informed her of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.

While the November 2008 letter was issued after the initial May 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claims following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, the Veteran's claims were readjudicated in a May 2010 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice was cured.

Relevant to the duty to assist, service treatment records and private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records in connection with the issues decided herein.  Additionally, the Veteran was provided with VA fee basis examinations in March 2008, September 2009, and February 2010 in order to adjudicate the pending claims.  The Board finds that the record is adequate for rating purposes and, as such, a remand for further development with respect to the claims decided herein is not necessary in this case.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.


II. Increased Rating.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disability results in symptoms that would warrant different ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Diagnostic Code 7346, under which the Veteran's gastroesophageal reflux disorder with hiatal hernia is currently rated, assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  See 38 C.F.R. § 4.112.

The Veteran underwent VA fee basis examinations in connection with her claim in March 2008 and in February 2010.  

In the March 2008 examination, the Veteran reported that her gastroesophageal reflux disorder with hiatal hernia had existed since 1998.  The examiner noted that the condition did not affect the Veteran's general body health or body weight.  The Veteran's hiatal hernia symptoms included heartburn, epigastric pain, scapular pain, arm pain, reflux and regurgitation of stomach contents, nausea, and vomiting.  The examiner indicated that the Veteran had no dysphagia, hematemesis or passing of black tarry stools.  The Veteran's symptoms were noted to occur intermittently, as often as five times per week, with each occurrence lasting 30 minutes.  The number of attacks within the last year were 250.  The Veteran reported difficulty in completing daily activities during flare-ups.  The Veteran was prescribed medication, but reported that she had not been hospitalized or had surgery for her condition.  The Veteran had diffuse abdominal tenderness with palpation upon examination.  The Veteran was diagnosed with gastroesophageal reflux disorder with hiatal hernia.  The Veteran was noted to have, subjectively, abdominal pain, heartburn, nausea and vomiting, and, objectively, epigastric and upper abdominal pain with deep palpation.  There was no anemia and no findings of malnutrition.  The effect of the condition on the Veteran's daily activity was indicated to be vigorous activity or exercise.  

The Veteran underwent an additional VA examination dated in February 2010.   The Veteran reported that the condition had existed since 1997 and affected general body health by affecting her sleep (tossing and turning all night).  She also reported that she must sit upright to keep from regurgitating.  The Veteran reported depression and anxiety from constant fear of passing gas or belching uncontrollably, and indicated that she has constant pain to the abdomen, chest, and breastbone that is painful to the touch.  The Veteran reported weight gain and loss, slow digestion, and saliva floating to the throat.  Over the past two years, the Veteran lost 12 pounds.  The Veteran reported symptoms of dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux and regurgitation of stomach contents, nausea and vomiting.  She had no hematemesis or passing of black tarry stools.  The Veteran's symptoms were noted to occur daily and she was prescribed medication for the condition.  The Veteran reported that she has never been hospitalized or had any surgery for the condition.  Other symptoms noted were protruding stomach and bloating.  Examination of the abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and no aortic aneurysm.  The Veteran was diagnosed with gastroesophageal reflux disorder and hiatal hernia.  The Veteran's condition was noted to be active.  There were no findings of significant anemia and no findings of malnutrition, and the examiner found that the effect of the condition on the Veteran's usual occupation was none.  The effect of the condition on the Veteran's daily activity was indicated to be mild secondary to dysphagia.  

The Veteran's treatment records also note diagnoses of gastroesophageal reflux disorder and hiatal hernia.  In an October 2008 treatment note the Veteran was noted to be on medication and her symptoms included reflux of acid to the thoracic inlet, dysphagia or difficulty swallowing.  The Veteran reported that her reflux symptoms were so severe that at times she would feel as if she would choke or drown, and she reported that she will frequently need to regurgitate food when dysphagia is extreme.  The physician noted that the Veteran had a 7 pound weight loss since January 2008 due to her inability to keep food down.  

Although the Veteran's other outpatient treatment reports were also reviewed, the Board was unable to locate any records to show that the Veteran's service-connected disability was more severe than demonstrated in the VA examinations and treatment records noted above.

Based on this evidence, the Board finds that a rating in excess of 10 percent for gastroesophageal reflux disorder with hiatal hernia is not warranted.  Although the Veteran reported symptoms of heartburn, epigastric pain, scapular pain, arm pain, reflux and regurgitation of stomach contents, nausea, vomiting, and dysphagia, the Veteran's overall condition was not productive of considerable impairment of health, which is required for a 30 percent rating.  In this regard, the Board notes that the February 2010 examiner found that the effect of the condition on the Veteran's usual occupation was none, and that the effect of the condition on the Veteran's daily activity was indicated to be mild secondary to dysphagia.  In addition, the March 2008 examiner indicated that the condition did not affect the Veteran's general body health.

Therefore, the Board finds that the current state of the Veteran's gastroesophageal reflux disorder with hiatal hernia more closely approximates the criteria for a 10 percent rating.

In addition, with respect to the Veteran's claim, the Board has also considered the statements that her disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through the senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability for her condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that the symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

In this case, the Board notes that the VA fee basis examinations of the Veteran were conducted without the benefit of reviewing of the Veteran's claims file.  However, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  Similarly, in this case, the findings regarding the Veteran's disability are not undermined by a failure to review the Veteran's claims file.  

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of a higher evaluation on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran meets the numerical criteria set forth above, as her total combined evaluation for her service-connected disabilities is 90 percent disabling and her highest individual evaluation is 50 percent.  However, the Veteran's medical records do not indicate that the Veteran is unable to work due to her service-connected gastroesophageal reflux disorder with hiatal hernia.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  

III.  Temporary Total Rating.

Next, the Veteran contends that she is entitled to a temporary total rating for convalescence in connection with treatment for her service-connected fibromyalgia.  

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995).

In this case, there is no evidence that the Veteran has undergone surgery in connection with her service-connected fibromyalgia, nor is there evidence of immobilization by cast, without surgery, of one major joint or more.  Rather, the Veteran contends that she was placed on convalescence and received treatment, physical therapy, and prescribed medications for her condition.

The medical evidence contains a March 2008 treatment note from the Veteran's physician that indicates that, during the period of July 30, 2007 through September 6, 2007, the Veteran was receiving treatment and prescribed medications.  When there was no relief, she was referred to physical therapy treatment.  This physician indicated that the Veteran was placed on convalescence, supported by sick slips while receiving treatment.  

The Veteran submitted other treatment notes indicating treatment for fibromyalgia, to include a November 2007 treatment note that found that the Veteran's symptoms included swollen and inflamed tendons, and constant fatigue, joint pain, and swollen joints.  

As the record does not indicate that the Veteran has undergone surgery for this condition or that there has been immobilization by cast, without surgery, of one major joint or more, entitlement to a temporary 100 percent evaluation in this case is not warranted.  38 C.F.R. § 4.30 (convalescent ratings) is not for application.


ORDER

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disorder with hiatal hernia is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for treatment of fibromyalgia requiring convalescence is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran claims entitlement to service connection for a bilateral foot disability, to include heel spurs and plantar fasciitis, and a bladder condition, to include urinary tract infection and incontinence.  

In September 2009, the Veteran was provided a VA fee basis examination in connection with her claims.  The examiner did not indicate that the Veteran's claims file was available or had been reviewed in connection with the examination and report.  The Veteran was diagnosed with urinary tract infection and plantar fasciitis.  The examiner, however, did not offer an opinion regarding whether the diagnosed disabilities had their onset in active service, within one year of active military service, or are otherwise related to the Veteran's active military service.  

In this regard, the Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In addition, a medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required to accept doctors' opinions that are based upon the Veteran's recitation of medical history); Owens v. Brown, 7 Vet. App. 429 (1995).  The Veteran's service medical records and other related documents should be reviewed by the examiner, thereby enabling him to form an opinion on an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993);  see also Swann v. Brown, 5 Vet. App. 229 (1993); Powell v. West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on inadequate examination).

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on the foregoing, as the September 2009 VA examiner did not review the Veteran's claims file, offer an opinion as to whether the Veteran's diagnosed  disorders are related to active military service, or offer data in support of the conclusion or a reasoned medical explanation connecting the two, the Board finds such examination to be inadequate.  Therefore, a remand is necessary in order to afford the Veteran an adequate VA examination so as to determine the nature and etiology of her claimed disorders.

Upon remand, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to her claims that may not be associated with the claims file.  In this regard, the Board notes that the Veteran has been treated at the Atlanta VA Medical Center.  Updated records of the Veteran's treatment at this facility dated since May 2010 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to her claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disabilities.  This should include updated records of the Veteran's treatment at the Atlanta VA Medical Center dated since May 2010.  The RO should obtain any necessary authorizations from the Veteran.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a bilateral foot disability, to include heel spurs and plantar fasciitis, and a bladder condition, to include urinary tract infection and incontinence, which are related to the Veteran's active military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

a)  Does the Veteran have a bilateral foot disability, to include heel spurs and/or plantar fasciitis, and a bladder condition, to include urinary tract infection and incontinence?  If so, state the diagnosis or diagnoses. 

b)  If the examiner finds that the Veteran has a bilateral foot disability, to include heel spurs and/or plantar fasciitis, and a bladder condition, to include urinary tract infection and incontinence, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's active military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner should also review the September 2009 VA examination report.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of her claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


